DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites simulating, grading, compiling analyzing, generating, setting, determining, calculating, arranging. This judicial exception is not integrated into a practical application because the implementation is a generic application of an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are well known and conventional in the art.
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an method, the claim is directed to a statutory category.
Step 2A: Prong 1: Claim 1 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to:
simulating, grading, and compiling a two-dimensional over-limit vehicle load spectrum, comprising the following steps: continuously acquiring traffic flow information of various typical roads for a period of time; generating a traffic flow series of each lane, and determining an optimal sample capacity of a traffic flow; analyzing a probability feature of the traffic flow series of each lane; simulating the traffic flow series of all the lanes; generating a two-dimensional over-limit vehicle load spectrum; grading the two-dimensional over-limit vehicle load spectrum;
These limitations recites a concept that falls into the “mental process” group of abstract ideas. Simulating, grading, compiling, generating, determining, and analyzing can be done mentally in the human mind or with the aid of paper (see MPEP 2106.04(a)(2)(III)). An akin example would be an engineer observing traffic at a bridge, predicting which of those vehicles could cross, then calculating if the predicted set of vehicles could require scheduling additional maintenance at the bridge.
and compiling the two-dimensional over-limit vehicle load spectrum, wherein determining the optimal sample capacity of the traffic flow comprises: setting a statistical analysis precision based on a probability that an over-limit vehicle occurs in statistical data of a traffic flow of each lane, calculating an exceedance probability of a needed quantity of over-limit vehicles, and determining a minimum sample capacity, to determine the optimal sample capacity; wherein analyzing the probability feature of the traffic flow series of each lane comprises: obtaining traffic flow series data, corresponding to the optimal sample capacity, of each lane based on the determined optimal sample capacity, calculating and determining a power spectral density function or an autocorrelation function thereof, and determining a probability distribution function thereof,
These limitations recites a concept that falls into the “mathematical concepts” group of abstract ideas. Compiling, determining, calculating, determining, analyzing, and obtaining involve processing numerical-type data in a mathematical process An akin example would be an engineer gathering and processing bridge crossing vehicle data and conducting statistical analysis using paper and pencil (see MPEP 2106.04(a)(2)(III).
wherein generating the two-dimensional over-limit vehicle load spectrum comprises: arranging, based on a lane sequence, simulated traffic flow series that pass through the lanes on a section of a road or a bridge at the same time, to generate the two- dimensional over-limit vehicle load spectrum that can reproduce a vehicle type/load, a vehicle passing time, and a lane location; wherein grading the two-dimensional over-limit vehicle load spectrum comprises: grading the two-dimensional over-limit vehicle load spectrum based on a degree of a damage caused by a constant amplitude load equivalent to an over-limit of a vehicle to a bridge structure and an over-limit defining method; and wherein compiling the two-dimensional over-limit vehicle load spectrum comprises: setting load values of all first-level loads in a load spectrum to zero based on the grading the two-dimensional over-limit vehicle load spectrum, and then compiling the two-dimensional over-limit vehicle load spectrum based on a sequence and locations in the original load spectrum
These limitations recites a concept that falls into the “mental process” group of abstract ideas. Generating, arranging, grading, compiling, and setting can be done mentally. Mental processes performed in the human mind such as making an observation, evaluation, or judgment are abstract ideas (MPEP § 2106.04(a)). An akin example would be after an engineer completes doing the mathematical process of processing bridge crossing data, then engineer further reviewing the data and grading and compiling the load spectrum data into expected outcomes by using their human judgment.
Step 2A: Prong 2: The Applicant does recite additional elements such as acquiring traffic flow information of various typical roads for a period of time, wherein the traffic flow information comprises a license plate number, a passing time, a lane, a vehicle type, an axle weight, a gross weight, and a speed[]; maintaining a bridge structure based on one or more of the generated two- dimensional over-limit vehicle load spectrum, [], and obtaining traffic flow series data. However, the limitation are claimed sufficiently broad as to be merely linking to (1) the highway data collection technological environment to gather data as a part of the pre-solution data gathering activity or (2) linking to the highway maintenance technological environment generally -- and this does not integrate the judicial exception into a practical application.
The Applicant has recited a claim in which acquired traffic flow information and obtained traffic flow data is acquired “using a dynamic vehicle weighing system, a snapping system, or a manual counting method; wherein the traffic flow information comprises a license plate number, a passing time, a lane, a vehicle type, an axle weight, a gross weight, and a speed; and wherein a duration of continuously acquiring the traffic flow information is at least one month; and the snapping system is a system for counting vehicles approaching a segment of road being simulated, graded, and compiled for over- limit vehicle load spectrum.” However, the data is acquired using generic, preexisting technologies (snapping system, manual counting method, etc) by merely linking to the highway data collection technological environment to gather data as a part of the pre-solution data gathering activity. The claim is not directed to a particular improvement in collecting traffic flow data nor does the claim integrate the data gathered in a non-trivial manner as to make the claim into a practical application beyond the description of the abstract idea couple to data gathered by the linked preexisting generic technological environment. Thus the claim does not integrate the judicial exception into a practical application.
The Applicant has further recited a limitation that claims maintaining a bridge structure based on one or more of the generated two- dimensional over-limit vehicle load spectrum, the graded two-dimensional over-limit vehicle load spectrum and the compiled two-dimensional over- limit vehicle load spectrum . . ..” Similar to the acquired traffic flow information discussion supra, the limitation is recited at a high level of generality and does not specify how the bridge structure is maintained in any specific or limited detail; rather, the claim merely links to a the bridge maintenance technological environment. There is no integration of the results of the abstract idea into said maintenance. Thus, the limitation does not integrate the claim into a practical application beyond a general effort to monopolize the abstract idea of generating representative sample data of observed vehicle travel data and further processing it because its additional elements do not integrate the additional elements, but rather are either insignificant data processing; pre-solution data gathering; or general linking the use of the abstract idea to a particular technological environment. Thus the claim does not integrate the judicial exception into a practical application.
Step 2B:  The claim does not recites an element or combination of elements that is unconventional or significantly more than its individual elements.
The claim recites the additional elements including acquiring traffic flow information of various typical roads for a period of time and obtaining traffic flow data with “a dynamic vehicle weighing system, a snapping system, or a manual counting method;” data but these additional elements are part of a well understood and conventional technological environment in the art. Counting vehicles by numbers or license plates is commonly done for road use surveys, tolling, and maintenance planning. Thus these additional elements relating to data collection are merely linking to well understood and conventional technologies in the art on how to apply the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into significantly more than abstract idea.
The Applicant has further recited a method that claims maintaining a bridge structure based on one or more of the generated two- dimensional over-limit vehicle load spectrum, the graded two-dimensional over-limit vehicle load spectrum and the compiled two-dimensional over- limit vehicle load spectrum . . ..” However, the claim is recited at a high level of generality and does not specify how the bridge structure is maintained in any specific or limited detail or tied to the results of the claimed simulation of over load spectrum such that the invention-resulting maintenance is altered in a way to make the invention generate “significantly more” than as would result in the absence of such a link; rather, the claim merely links to a the bridge maintenance technological environment generally based on the load spectrum. This would, in effect, monopolize the abstract idea of generating representative sample data of observed vehicle travel data and further processing it for general maintenance application. Thus, the additional element does not integrate the abstract idea into significantly more than abstract idea.
Regarding the further claims:
Claim 3 does not cure the deficiencies of claim 1 because claim 3 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “wherein the method includes generating the traffic flow series of each lane by at least one of: classifying acquired vehicle data into four vehicle types based on a small-sized vehicle, a middle-sized vehicle, a large-sized vehicle, and a passenger and freight trailer, acquiring statistics on a traffic flow passing through each lane on a road segment in a unit time, and generating a traffic flow series of each lane in a same direction; and calculating load effects of vehicles having different quantities of axles, classifying vehicles having a same quantity of axles into one category, and using a vehicle type corresponding to a highest load effect in each vehicle category as a standard vehicle type of the category; and re-acquiring statistics on acquired traffic flow data of each lane based on the standard vehicle type, to obtain a traffic flow series of each lane in a same direction.” Generating, classifying, and obtaining can be done mentally.  Further, calculating belongs to the mathematical calculation group of abstract ideas. The additional elements of re-acquiring statistics on acquired traffic flow data does not further integrate judicial exception into a practical application or into significantly more than abstract idea as it is merely pre- or post- data collection.
Claim 4 does not cure the deficiencies of claim 1 because claim 4 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “wherein the sample precision in the statistical analysis of a traffic flow is 
    PNG
    media_image1.png
    24
    128
    media_image1.png
    Greyscale
 and an obtained minimum sample capacity is 
    PNG
    media_image2.png
    43
    171
    media_image2.png
    Greyscale
 wherein: an exceedance probability of a needed quantity of over-limit vehicles in statistical samples is Pe=No N, No is a quantity of over-limit vehicles passing through a lane in a pre- statistical time t, and Np is a total quantity of vehicles passing through the lane in the same time; if NNp, N=Np, a statistical time is set to t, and in this case, Nis an optimal sample capacity; and if N>Np, the pre-statistical time t is increased until the minimum sample capacity of each lane meets N<Np.” The additional limitation merely provides additional detail to mathematical calculation abstract ideas of claim 1 and does not further integrate judicial exception into a practical application or into significantly more than abstract idea.
Claim 5 does not cure the deficiencies of claim 1 because claim 5 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “wherein simulating the traffic flow series of all the lanes comprises: determining, based on a probability distribution function of a traffic flow series of a lane, a stochastic process attribute of the traffic flow series of the statistical analysis object, wherein: if the stochastic process attribute belongs to a Gaussian stochastic process, a probability distribution function and a power spectral density function or an autocorrelation function thereof are used and a numerical simulation method using a trigonometric series harmonic synthesis method is used, to obtain a simulated traffic flow series, comprising an over-limit vehicle, of the lane, namely, a one-dimensional over-limit vehicle load spectrum; or if the stochastic process attribute of the traffic flow series is a non-Gaussian stochastic process, a simulation method combining probability distribution transformation and a trigonometric series harmonic synthesis method is used, and a power spectral density function of the non-Gaussian process is used as a simulation target, to obtain a simulated traffic flow series, comprising an over-limit vehicle, belonging to the non-Gaussian stochastic process, of the lane, namely, a one-dimensional over-limit vehicle load spectrum, through probability distribution transformation and by correcting the power spectral density function; and traffic flow series, comprising over-limit vehicles, of all the lanes are simulated based on the method for simulating a traffic flow series of a lane.” Simulating the traffic flow series and determining a probability function can be done mentally or with the aid of pen and paper (see MPEP 2106.04(a)(2)(III)) and does not further integrate judicial exception into a practical application or into significantly more than abstract idea. The additional limitations claimed in an alternative in a method claim are not subject to further analysis under Ex Parte Schulhauser (Appeal No. 2013-007847 (PTAB April 28, 2016)).
Claim 6 does not cure the deficiencies of claim 5 because claim 6 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “wherein the simulation method combining the probability distribution transformation and the trigonometric series harmonic synthesis method comprises the following steps: using the power spectral density function of the non-Gaussian process as a simulation objective function; setting an average value of a Gaussian process to zero, wherein a variance thereof is equal to a variance of the non-Gaussian process; simulating the Gaussian process by using the objective function; assuming that a probability of each discrete value of the simulated Gaussian process is equal to a probability of each discrete value of the non-Gaussian process, and simulating the non-Gaussian process; calculating a power spectral density function of the simulated non-Gaussian process, and comparing the power spectral density function with the objective function; and if the power spectral density function is consistent with the objective function, wherein an error is less than 3%, ending a simulation process; or if the power spectral density function is inconsistent with the objective function, correcting a power spectral density function of the Gaussian process in this step by using the objective function and the power spectral density function used for simulating the non-Gaussian process, and then, performing the step of simulating the Gaussian process by using the objective function, to simulate the Gaussian process until the power spectral density function of the simulated non-Gaussian process is substantially consistent with the objective function.” The additional claimed limitations are abstract ideas belong to the family of mathematical calculations and do not further integrate judicial exception into a practical application or into significantly more than abstract idea. The additional limitations claimed in an alternative in a method claim are not subject to further analysis under Ex Parte Schulhauser (Appeal No. 2013-007847 (PTAB April 28, 2016)).
Claim 7 does not cure the deficiencies of claim 6 because claim 7 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “wherein in a process of probability distribution transformation, the power spectral density function of the Gaussian process is corrected for one to three times.” The additional limitation merely provides additional detail to mathematical calculation abstract ideas of claim 6 and does not further integrate judicial exception into a practical application or into significantly more than abstract idea.
Claim 8 does not cure the deficiencies of claim 1 because claim 8 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “wherein grading the two-dimensional over-limit vehicle load spectrum comprises: an upper limit of a first-level load is a result of dividing a fatigue limit of a bridge member under a constant amplitude fatigue load by a safety coefficient; an upper limit of a second-level load is a critical over-limit value of a vehicle; an upper limit of a third-level load is a value exceeding the critical over-limit value by 10%; an upper limit of a fourth-level load is a value exceeding the critical over-limit value by 25%; and a lower limit of a fifth-level load is a value exceeding the critical over-limit value by more than 25%.” Mental processes performed in the human mind such as making an observation, evaluation, or judgment are abstract ideas (MPEP § 2106.04(a)). Here grading the two-dimensional over-limit vehicle load spectrum is claiming merely automating a human judgment process which belongs to the abstract idea family and thus and the claimed limitations do not further integrate judicial exception into a practical application or into significantly more than abstract idea. Mental processes performed in the human mind such as making an observation, evaluation, or judgment are abstract ideas (MPEP § 2106.04(a)).
Claim 9 does not cure the deficiencies of claim 8 because claim 9 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “determining an infinite life Nf thereof based on a related specification, and determining a fatigue limit Sf thereof corresponding to Nf based on a fatigue experiment curve or a classical fatigue equation of a same material or member under a constant amplitude fatigue load.” The additional limitation merely provides additional detail to mathematical calculation abstract ideas of claim 8 and does not further integrate judicial exception into a practical application or into significantly more than abstract idea.
Claim 10 does not cure the deficiencies of claim 9 because claim 10 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “wherein defining the critical over-limit comprises: for a reinforced concrete member, a smaller value in a critical bending moment obtained when a tensile stress is applied on a concrete lower limb, namely, a location of a maximum tensile stress, of a bending member and a bearing capacity limit obtained after a structural safety coefficient is considered is used as a critical bending moment for defining over-limit, and a vehicle load corresponding to a value greater than or equal to the bending moment is defined as over-limit; and for a steel structural member and another structural member, a bearing capacity limit obtained after a structural safety coefficient is considered is used as a critical stress for defining over-limit, and a vehicle load corresponding to a value greater than or equal to the stress value is defined as over-limit.” The additional limitation merely provides additional detail to mathematical calculation abstract ideas of claim 9 and does not further integrate judicial exception into a practical application or into significantly more than abstract idea.
Therefore, the claims do not amount to significantly more than the abstract idea and have been rejected under 35 USC 101.
Response to Arguments
Applicant's remarks filed November 22, 2022 have been fully considered.
Applicant’s revised non-patent literature filing concurrently with the November 22, 2022 IDS have been considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejection is persuasive and the rejection is hereby withdrawn.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 101 is respectfully not persuasive.
Applicant argues that independent claim 1:
recites an additional technical features about how to apply the generated two- dimensional over-limit vehicle load spectrum, the graded two-dimensional over-limit vehicle load spectrum and the compiled two-dimensional over-limit vehicle load spectrum to the technical field of the maintenance for the bridge structure, i.e., maintaining the bridge structure based on one or more of the generated two-dimensional over-limit vehicle load spectrum, the graded two-dimensional over-limit vehicle load spectrum and the compiled two-dimensional over-limit vehicle load spectrum. Thus, the amended claim 1 integrates the so-called abstract idea with a practical application of maintaining the bridge structure. In addition, the traffic flow information (such as a license plate number, a passing time, a lane, a vehicle type, an axle weight, a gross weight, and a speed) are actually collected using a dynamic vehicle weighing system, a snapping system, or a manual counting method. Then, the two-dimensional over-limit vehicle load spectrum is generated based the traffic flow information. That is, the generation of the two-dimensional over- limit vehicle load spectrum is closely related to the technical field of the maintenance for the bridge structure. That is to say, the method in the amended claim 1 is not pure accumulation of mathematical concepts, but is applied in the maintenance for the bridge structure. The method of amended claim 1 applies certain mathematics to achieve a particular and unique solution. (Applicant’s Arguments filed November 22, 2022, pgs. 10-11).
Applicant’s amended claim 1 does detail specific approaches to measuring vehicle count such a snapping system; however, as detailed supra, the data is acquired using generic, preexisting technologies by merely linking to the highway data collection technological environment. Snapping systems and license plate OCR technologies are an a known technological environment and any one of a number of varying technologies of the environment could be linked, applied, substituted, or deleted to the same effect. Such a link is mere pre-solution data gathering activity. The claim is not directed to a particular improvement in collecting traffic flow data nor does the claim integrate the data gathered in a non-trivial manner as to make the claim into a practical application beyond the description of the abstract idea couple to data gathered by the linked preexisting generic technological environment. Thus the claim does not integrate the judicial exception into a practical application.
Applicant has further recited a limitation that claims maintaining a bridge structure based on one or more of the generated two- dimensional over-limit vehicle load spectrum, the graded two-dimensional over-limit vehicle load spectrum and the compiled two-dimensional over- limit vehicle load spectrum . . ..” Similar to the acquired traffic flow information discussion, the limitation is recited at a high level of generality and does not specify how the bridge structure is maintained in any specific or limited detail; rather, the claim merely links to a the bridge maintenance technological environment. There is no integration of the results of the abstract idea into said maintenance approach. Thus, the limitation does not integrate the claim into a practical application beyond a general effort to monopolize the abstract idea of generating representative sample data of observed vehicle travel data and further processing it, because its additional elements do not integrate the additional elements, but rather are either insignificant data processing; pre-solution data gathering; or general linking the use of the abstract idea to a particular technological environment. Thus the argument is not persuasive.
Rejection under 35 U.S.C. also requires an evaluation of whether the claim integrates the abstract idea into significantly more than abstract idea. Here, the claim recites the additional elements including acquiring traffic flow information of various typical roads for a period of time and obtaining traffic flow data with “a dynamic vehicle weighing system, a snapping system, or a manual counting method;” data but these additional elements are part of a well understood and conventional technological environment in the art. Counting vehicles by numbers or license plates is commonly done for road use surveys, tolling, and maintenance planning. Thus these additional elements relating to data collection are merely linking to well understood and conventional technologies in the art on how to apply the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into significantly more than abstract idea. Finally, Applicant’s amended claims have an additional element of maintaining a bridge structure based on one or more of the generated two- dimensional over-limit vehicle load spectrum, the graded two-dimensional over-limit vehicle load spectrum and the compiled two-dimensional over- limit vehicle load spectrum . . ..” However, the claim is recited at a high level of generality and does not specify how the bridge structure is maintained in any specific or limited detail or tied to the results of the claimed simulation of over load spectrum such that the invention-resulting maintenance is altered in a way to make the invention generate significantly more than as would occur in the absence of such a link; rather, the claim merely links to a the bridge maintenance technological environment generally based on the load spectrum. This would, in effect, monopolize the abstract idea of generating representative sample data of observed vehicle travel data and further processing it for general maintenance application. Thus, the additional element does not integrate the abstract idea into significantly more than abstract idea. As such, the Applicant’s arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is: “Simplified approach to modelling traffic loads on bridges” by Ales Znidaric et al. which, at a minimum, discloses a method for continuously acquiring traffic flow information of various typical roads for a period of time; generating a traffic flow series of each lane and determining an optimal sample capacity of a traffic flow; analyzing a probability feature of the traffic flow series of each lane; simulating the traffic flow series of all the lanes; generating a two-dimensional over-limit vehicle load spectrum; grading the two-dimensional over-limit vehicle load spectrum; and compiling the two-dimensional over-limit vehicle load spectrum, wherein determining the optimal sample capacity of the traffic flow comprises: setting a statistical analysis precision based on a probability that an over-limit vehicle occurs in statistical data of a traffic flow of each lane (Znidaric, pgs. 2889-2893). 
Also made of record is Zhao et al. (US 20170309171 A1) which discloses a method for determining a probability distribution function thereof, wherein generating the two-dimensional over-limit vehicle load spectrum comprises: arranging, based on a lane sequence, simulated traffic flow series that pass through the lanes on a section of a road or a bridge at the same time (Zhao: ¶ 065).
Finally, “Use of Simulation in Structural Reliability” by Fabio Biondini is made of record, which discloses a method of using Monte Carlo simulation to assess structural systems with respect to the collapse.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
/MACEEH ANWARI/Primary Examiner, Art Unit 3663